 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   DAisha Parks,                                      No. CV-19-02481-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Westlake Financial,
13                  Defendant.
14
15          Pending before the Court is the parties’ stipulation (Doc. 10), which states that the
16   parties agree that Plaintiff’s claims must “be resolved by way of arbitration” and thus asks

17   the Court to issue an order staying “[t]he Federal proceeding . . . pending the outcome of
18   the arbitration.” (Id.)

19          The Court is disinclined to accept this stipulation. When faced with a valid and

20   enforceable arbitration provision, a district court has discretion to either (1) dismiss the
21   case without prejudice or (2) stay the case pending the completion of the arbitration. See,
22   e.g., Kam-Ko Bio-Pharm Trading Co. Ltd-Australasia v. Mayne Pharma, 560 F.3d 935,

23   940 (9th Cir. 2009); Sparling v. Hoffman Const. Co., 864 F.2d 635, 638 (9th Cir. 1988). It

24   is this Court’s usual practice to exercise its discretion to choose the former option—

25   dismissal without prejudice—in this circumstance. Cf. Altela Inc. v. Ariz. Science & Tech.

26   Enterprises, Inc., 2016 WL 4539949, *8 (D. Ariz. 2016) (“[A]ll of Altela’s claims are
27   subject to mandatory arbitration. The Court will dismiss this case rather than staying it.”).
28   …
 1          Accordingly, the parties are ordered to show cause why this case should not be
 2   dismissed without prejudice in light of their agreement to arbitrate. To do so, the parties
 3   may jointly file a brief, not to exceed five (5) pages, by August 26, 2019 that explains why
 4   a stay (rather than dismissal without prejudice) is necessary and appropriate here.
 5          Accordingly, IT IS ORDERED that:
 6          (1)    The parties’ stipulation (Doc. 10) is accepted in part and rejected in part;
 7          (2)    The parties may jointly file a brief, not to exceed five (5) pages, by August
 8   26, 2019 that explains why a stay (rather than dismissal without prejudice) is necessary and
 9   appropriate here; and
10          (3)    If the parties do not file such a brief, the Clerk of Court shall dismiss this
11   case without prejudice on August 27, 2019 and enter judgment accordingly.
12          Dated this 19th day of August, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
